Title: From George Washington to Colonel Daniel Morgan, 23 June 1778
From: Washington, George
To: Morgan, Daniel


                    
                        Sir.
                        Head Quarters Hopewell [N.J.] 23d June 1778
                    
                    You are upon receipt of this to take the most effectual means for gaining the enemys right flank with all possible expedition—and give them every degree of annoyance in that quarter—taking at the same time every precaution to secure your detachment against surprise—Genl Dickinson will take care that you are furnished with proper guides—and prevent the delay or danger which might arise from want of knowledge of the Country—I am &c.
                